       Case 3:21-cv-08020-DLR Document 30 Filed 05/10/21 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Olga I Waesche, et al.,                            No. CV-21-08020-PCT-DLR
10                  Plaintiffs,                         ORDER
11   v.
12   Embry-Riddle Aeronautical          University
     Incorporated, et al.,
13
                    Defendants.
14
15
16          Before the Court is Defendants’ partial motion to dismiss (Docs. 7, 19, 26, 29) and

17   Plaintiffs’ motion to amend. (Docs. 25, 28.) Defendants’ motion seeks dismissal of Joseph
18   Waesche as a plaintiff for lack of standing and of Plaintiffs’ claim for negligent infliction

19   of emotional distress for lack of subject matter jurisdiction and failure to state a claim.

20   Since the filing of Defendants’ motion, Plaintiffs have sought leave to amend their
21   complaint. (Doc. 25.) The proposed amended complaint serves two functions. First,
22   Plaintiffs withdraw the negligent infliction of emotional distress claim.1 (Docs. 25-1, 26.)

23          1
              Defendants request an award of attorneys’ fees in connection with their motion to
     dismiss Plaintiffs’ negligent infliction of emotional distress claim. This request is denied
24   because it is substantively deficient and procedurally improper. The general rule is that
     each side pays its own attorneys’ fees, regardless of who wins or loses. Fees may be
25   shifted, however, where a statute, rule, or contractual provision provides for such. Here,
     Defendants do not cite any statute or rule that entitles them to an award of attorneys’ fees.
26   Procedurally, Defendants tack on their request to the end of their reply memorandum,
     depriving Plaintiffs of the opportunity to be heard on the issue. Moreover, with some
27   exceptions that might or might not be implicated here (the Court does not know because
     Defendants do not identify the legal rule that entitles them to fees), LRCiv. 54.2(b)(2)
28   provides the general procedure for requesting fees. Generally, these requests are made
     post-judgment, so that the parties and the Court are not litigating fee-shifting issues
       Case 3:21-cv-08020-DLR Document 30 Filed 05/10/21 Page 2 of 3



 1   Second, Plaintiffs double down in arguing that Mr. Waesche is a proper party, “add[ing]
 2   community property allegations which will clarify Joseph Waesche’s standing as a party
 3   plaintiff to this action.” (Doc. 26 at 2.)2 Because Plaintiffs concede in their response that
 4   their negligent infliction of emotional distress claim is subject to dismissal, the Court will
 5   dismiss it, and turn to the remaining issue—the propriety of Mr. Waesche’s inclusion as a
 6   plaintiff.
 7           To have standing, a plaintiff must suffer a concrete and particularized injury in fact
 8   stemming from the invasion of a legally protected interest. Lujan v. Defenders of Wildlife,
 9   504 U.S. 555, 560 (1992). Here, neither Plaintiffs’ complaint nor their proposed amended
10   complaint alleges that Mr. Waesche suffered any injury other than through Mrs. Waesche’s
11   alleged injury. “The mere fact that Mr. [Waesche] is married to Mrs. [Waesche], the proper
12   Plaintiff, is not sufficient to give him standing to bring Mrs. [Waesche’s] claims.” Flury
13   v. Marriott Int’l Inc., No. CV-19-04642-PHX-JJT, 2020 WL 2467271, at *3 (D. Ariz. May
14   13, 2020) (citing Espinoza v. Fry’s Food Stores of Ariz. Inc., 806 F. Supp. 855, 858 (D.
15   Ariz. 1990) (noting Arizona’s community property laws made it “unnecessary to join both
16   spouses as plaintiff in an action alleging injury to one of the spouses, even if a recovery
17   would be community property”)). Plaintiffs’ argument that Mr. Waesche is a proper party
18   because his inclusion in the action is necessary to enable Defendants to recover potential
19   attorneys’ fees from the community property is similarly misguided. To the contrary, under
20   the circumstances and as a party that initiated this case—rather than a party defending
21   against an action to enforce a debt or obligation on the community—Mrs. Waesche has the
22   power to bind the entire community should an attorneys’ fees judgment arise from Mrs.
23   Waesche’s own actions in filing this suit. A.R.S. § 25-214(B)-(C); Greer v. T.F. Thompson
24   & Sons, Inc., No. CV-10-799-PHX-SMM, 2013 WL 4512055, at *1 (D. Ariz. Aug. 26,
25   2013). In sum, Mr. Waesche lacks standing and will be dismissed as a plaintiff in this
26   action. Because the Court will dismiss Mr. Waesche and the claim for negligent infliction
27
     piecemeal whenever one party or the other prevails on a motion.
28          2
              The only other alterations within the amended complaint are non-substantive, such
     as correcting name spelling errors.

                                                  -2-
       Case 3:21-cv-08020-DLR Document 30 Filed 05/10/21 Page 3 of 3



 1   of emotional distress from the case, Plaintiffs’ proposed amended complaint makes no
 2   substantive alterations not already addressed by this order. The Court will therefore deny
 3   Plaintiffs’ motion to amend. Accordingly,
 4          IT IS ORDERED that Defendants’ partial motion to dismiss (Doc. 7) is
 5   GRANTED.         The Court hereby dismisses Mr. Waesche and the claim for negligent
 6   infliction of emotional distress.
 7          IT IS FURTHER ORDERED that Plaintiffs’ motion to amend (Doc. 25) is
 8   DENIED.
 9          Dated this 10th day of May, 2021.
10
11
12
13
                                                  Douglas L. Rayes
14                                                United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -3-
